PER CURIAM.
Affirmed. See Fla. Dep’t of Revenue v. City of Gainesville, 918 So.2d 250, 256 (Fla.2005) (“[A] determination that a statute is facially unconstitutional means that no set of circumstances exists under which the statute would be valid.”); Headley v. City of Miami, 118 So.3d 885 (Fla. 1st DCA 2013) (holding that the City of Miami did not commit unfair labor practices by unilaterally modifying the collective bargaining agreement pursuant to section 447.4095 of the Florida Statutes); see also Hollywood Fire Fighters, Local 1375, IAFF, Inc. v. City of Hollywood, 133 So.3d 1042 (Fla. 4th DCA 2014) (holding implicitly in an as applied challenge that the use of the term “financial urgency” in section 447.4095 is not unconstitutionally vague; certifying conflict on other grounds with Headley).